EUBANK, Presiding Judge.
The defendant entered his guilty plea to the crime of aggravated assault (A.R.S. §§ 13-241, 13-245, subsec. A, par. 6, as amended) following a plea bargain which resulted in the dismissal of the charge of armed robbery and a recommendation by the County Attorney to the court for probation.
The trial court at the change of plea hearing conducted an extensive personal examination of the defendant which fully established that the defendant knowingly, intelligently and voluntarily pled guilty to the offense and, in addition, fully established a factual basis adequate to support the guilty plea.
The counsel for the defendant filed an Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) brief questioning whether the defendant understood the nature of the charges against him. As we have already indicated, the record shows that he did so understand. Further, we have reviewed the record for fundamental error and found none.
Judgment is affirmed.
CONCURRING:
JACOBSON, C. J., Division 1, and HAIRE, J., concur.